DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
	Applicant’s arguments, amendments of claims 1, 3, and 12 and entry of new claims 40 and 41 are acknowledged. New claim 41 is withdrawn from further examination as drawn to species that were not elected in original restriction requirement. Claims 5, and 10-12 are additionally withdrawn as not directed to elected species. Therefore claims 1-4 and 40 will be of discussion below. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Claims 1-4 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon (product of nature) without significantly more. The claims recite a T-cell receptor with a Leucine at position 96 of the alpha chain (L96) based on the IMGT numbering system. As illustrated in the instant figure 8A, and described in the specification (0158) this amino acid residue is located within the framework region 3 of the TCR alpha chain variable region upstream adjacent to the VJ junction and the CDR3 of the productively recombined non-germ line TCR alpha gene. The applicants have devised a system to determine residues in naturally occurring TCR alpha and TCR beta variable region genes framework regions that lead to applicant defined "strong" and "weak" complete TCR complexes as determined by cell surface protein expression through flow cytometry assessment. As such 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1 and 2 are drawn to a TCR in which the receptor comprises an amino acid of
L96 of the alpha chain according to the IMGT numbering schema. Thus, the claims encompass a genus of TCRs defined by a partial structure, a single L residues at position 96. Similarly claims 3 and 4 are drawn to the same TCR "expressed" or present on the surface of a cell surface as is generally, the generic function of a TCR. The applicant has demonstrated that in an assay system the L96 residue is present in naturally occurring endogenous "strong" alpha-beta chain TCR complexes that occur in a sampling of PBMC (fig 3). Additionally the applicant demonstrates in figures 10 and 11 that a modified "weak" TCR alpha that does not consist of the L96 residue is modified using standard methods to consist of this residue can be transformed to a "strong" TCR phenotype. Additional testing was performed with a combination of residues changes to verify these residues endow a "strong" TCR phenotype. As indicated by the applicants specification the TCR complex is comprised of an alpha chain and beta chain which are formed in the developing T cell by a mechanism of recombination of individual V and J and C gene segments for the alpha chain and V,D,J and C segments for the beta chain (0156). With respect to the alpha chain there are found to be 46 V alpha segments and 58 J alpha segments (0156). As such the structure of a particular TCR complex with respect to protein sequence and the functionality of the TCR for being capable of being expressed on the surface of a cell, and functionally binding to a cognate MHC-protein complex is highly variable with a polymorphic variety (genus) of TCR alpha- TCR beta chain combinations capable of exhibiting a "strong" phenotype. Therefore while the applicant has disclosed a single TCR variant with an engineered L96 residue, this is not sufficiently representative of the broad genus of potential “engineered” TCR, with mutations introduced at any of the claimed denoted locations, which are encompassed by the present claims 1-4. Thus one would conclude that the specification fails to provide adequate written description to demonstrate that the applicant was in possession of the claimed genus. See Eli Lilly 119 F.3d at 1568, 43 USPQ 2d at 1406.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The scope of the limitation of “at least one altered amino acid residue which is not encoded by a corresponding germline variable alpha chain or variable beta chain” is unclear.  The TCR variable region alpha chain locus in germ-line configuration does not particularly comprise a single sequence of variable region but rather a composition of multiple unique variable (V) segments followed by multiple unique J segments which are recombined in addition with a constant region segment during T cell maturation to form a complete TCR alpha chain.  Therefore there is essentially no “germline” variable region nucleic acid sequence as is claimed. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schendel et al. US20120128704A1. Claims 1-4 are product by process claims, within the scope of the present restriction these claims describe a T cell receptor which is “engineered” to comprise a Leucine (L) residue at the 96 location of the alpha chain using the IMGT numbering schema. Schendel describes a T cell clone that utilizes the TRAV (T cell receptor alpha chain variable) region gene segment TRAV38-1 (0032, table1 page 9). This isolated clone is specific for the tyrosinase antigen and was found to efficiently engage allogeneic cells presenting a tyrosinase antigen. Therefore the clone was by default efficiently expressed on the cell surface. This TRAV38-1 is identical to the illustrated TRAV38-1 in figure 8 of the instant application and therefore contains a L96 in the complete alpha chain amino acid sequence as is claimed in the instant application. While the instant application engineers this particular residue through site directed mutagenesis, the end product is the same. In this instance, in the absence of evidence to the contrary, T cells that have an engineered or naturally occurring L96 are identical in structure despite the different route in which the product was obtained. There is no disclosure in the instant application that would lead one to conclude that the L96 that occurs naturally via TRAV38-1 recombination is different from one derived from site directed mutagenesis of a different TRAV gene segment. See also MPEP 2112.01 I; "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d
1655, 1658 (Fed. Cir. 1990).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 40 are provisionally rejected on the ground of nonstatutory double 
patenting as unpatentable over claim 1 (iii), 2, 3, 5, 6, 7, 9, 19, 23 of copending Application No. 16343252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of reference application are drawn to a TCR alpha chain or a method of engineering a TCR alpha chain that results in a molecule comprising an amino acid designated L96 found in the instant claims and synonymous with "Leucine 96 " or a "aliphatic non polar amino acid" a genus of which Leucine is a species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 17, 18, 31 of copending Application NO. 16343262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although these reference claims are drawn to the TCR modifications in view of a NKT cell, the product of the modification is identical to that of the current application; a TCR comprising an alpha chain with a L, (or non-polar aliphatic amino acid, or Leucine) at the 96 residue according to IMGT numbering schema.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
35 U.S.C. §101
Applicant's arguments filed 11-23-2020 have been fully considered but they are not persuasive.  With respect to this rejection applicant essentially describes that the claims specifically exclude TCR variable alpha that naturally utilize the Leucine 96 residue. Applicant argues that because of this exclusion the TCR variable alpha that are engineered to comprise this residue is not a product of nature, and even if it does qualify as a product of nature the “engineered”  limitation amounts to significantly more than a product of nature.  
With respect to these arguments it is found, as described in the original rejection that the claimed subject matter does not amount to more than an attempt to link a product of nature to all TCR variable alpha chains where L96 may not normally be present. To reiterate, the “engineered” TCR results in the same structure at this location in the framework region as that of a naturally occurring TCR utilizing for instance the TRAV38-1 variable region gene segment during recombinatorial production of the viable TCR alpha chain transcriptional unit. The claims 1-4 and new claim 40 therefore are essentially product by process claims, which limit the claims to the structure implied by the process. The method of the modification does not therefore provide significantly more than the structure that is already found in the naturally occurring L96 containing TCR alpha gene segments , or rearranged transcriptional units derived thereof. 
35 U.S.C. §112- Written Description
Applicant's arguments filed 11-23-2020 have been fully considered but they are not persuasive.  Applicant argues that the specification and state of the art at the time of filing do provide that the applicant was in possession of the invention as claimed.  As evidence of this applicant submits that the discovery process utilized to determine the residues responsible for a “strong” TCR involved the screening of nearly 600 TCR alpha chains found in naturally occurring TCR variable alpha chains derived from T cells originating from peripheral blood.  Examiner acknowledges the method that was utilized for the production of data which led to the discovery of the naturally occurring correlation between the TCR variable alpha L96 and the “strong” TCR phenotype. However it is noted that these “nearly 600” variable regions were derived from naturally occurring variable regions, which Applicant has argued are not “engineered” TCR variable regions comprising “at least one altered amino acid residue”, as recited in the present claims. The disclosure of a screening method for the detection of “strong” TCR chains does not necessarily provide adequate description of the genus of modified L96 TCR which may or may not be phenotypically “strong” in the assay described. The bioinformatics analysis that was utilized, and not particularly disclosed, is described as leading to a number of candidate residues with a “high occurrence” in the “strong” TCR variable alpha regions (0482, 0483). It is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See University of Rochester v. G.D. Searle & Co., lnc.,69 USPQ2d 1886,1895 (Fed. Cir. 2004).  It is therefore not clear from the specification that while a particular residue change in the TCR variable alpha chain, for instance to L96 in a particular TCR complex utilizing the variable alpha 13.2, example 5 for instance, may result in a “strong” phenotype this may not be the case for all the TCR variable alpha chains or TCR variable beta chains having “at least one altered amino acid residue” as encompassed by the current claims.  To further clarify the applicant has described a single variant of the claimed combinatorial genus- all TCR alpha variable regions which do not normally utilize the L96 residue or combinations with other modified residues as would be claimed finally, and shown that this species has the phenotype of a “strong” TCR .  In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: “The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, some may lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. The instant claims at best describes a roadmap for producing candidate variants, and then determining which actually function as a TCR utilizing the disclosed screening method.
One would therefore conclude that the applicant has failed to provide adequate written description to allow one of ordinary skill to determine that the applicant was in possession of the broadly claimed genus of engineered TCR alpha and beta chains that are claimed.    

35 U.S.C. §112(b)
Applicant's arguments and amendments filed 11-23-2020 have been fully considered but they are not persuasive.  Applicant’s amendments have partially but not completely corrected the deficiencies noted in the non-final rejection, see claim rejections above for complete description. 
35 U.S.C. §102
Applicant's arguments filed 11-23-2020 have been fully considered but they are not persuasive.  Applicant argues similar to the argument for section 101 rejections that the rejection over Schendel et al does not properly anticipate the claims as written.  With reference to the arguments presented it is reiterated that the claim of an “engineered” TCR variable alpha chain with respect to the L96 framework residue is essentially a product by process limitation with the resulting engineered product resulting in the same structure at this location as the naturally occurring disclosed TCR variable alpha chain of Schendel.  For example, one could take a naturally occurring TCR having a V segment different than TRAV38-1, and “engineer” the V segment to change all the residues, including residue 96, to have the corresponding residues of TRAV38-1.  This would results in an “engineered” TCR having altered amino acid compared to a corresponding germline V segment, but it would still have an identical V sequence to the TCR of Schendel.  Thus, the recitation that the TCR is engineered, or altered by mutagenesis, as recited in new claim 40, are product by process limitations that do not distinguish the claimed TCRs from those of Schendel.  
Double Patenting
Examiner confirms the error in the original non-final double patenting rejection describing the provisional application as 1643252 is actually meant to denote the copending application 16/343,252. 
The request for to hold the provisional non-statutory double patenting rejections over copending applications 16/343,252 and 16/343,262 be held in abeyance until pending claims are indicated otherwise allowable is acknowledged. 

Summary: No claim is allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/             Examiner, Art Unit 1644   

/AMY E JUEDES/             Primary Examiner, Art Unit 1644